Citation Nr: 0821739	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-02 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder. 

2.  Entitlement to service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an October 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Cleveland, Ohio in which the RO 
found that new and material evidence had not been submitted 
to reopen the appellant's previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder.  The appellant, who had active service from April 
1957 to June 1959, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The appellant testified at a Video Conference hearing before 
the undersigned Veterans Law Judge in December 2006.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A BVA decision dated in December 2004 denied service 
connection for post-traumatic stress disorder.  

3.  The evidence received since the December 2004 Board 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the appellant's claim and raises a 
reasonable possibility of substantiating the claim.


4.  New and material lay statements of record provide 
supportive, corroborative evidence of the appellant's alleged 
in-service personal assault. 

5.  Competent evidence of record indicates that the 
appellant's post-traumatic stress disorder manifested as a 
result of a personal assault during active military service. 


CONCLUSIONS OF LAW

1.  A December 2004 Board decision that denied entitlement to 
service connection for post-traumatic stress disorder is a 
final decision. 38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104 (2007).

2.  The evidence received subsequent to the December 2004 
Board decision is new and material; and therefore the claim 
for service connection for post-traumatic stress disorder is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 
(2007).

3.  Post-traumatic stress disorder was incurred during active 
military service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Evidence 

The Board observes that the appellant's claim of entitlement 
to service connection for post-traumatic stress disorder 
("PTSD") has been previously considered and denied in 
several rating decisions, the most recent of which was dated 
in December 1998.  In the December 1998 rating decision, the 
RO found that new and material evidence sufficient to reopen 
the appellant's previously denied claim had not been 
submitted.  The appellant appealed that decision to the 
Board.  In February 2003 and October 2003, respectively, the 
Board reopened and remanded the appellant's claim for further 
development.  After the requested development had been 
completed, the case was returned to the Board for further 
review.  Thereafter, the appellant's request for service 
connection was denied on its merits in a Board decision dated 
in December 2004. See December 2004 Board decision.  The 
appellant was provided notice of the December 2004 Board 
decision, but did not appeal it to the United States Court of 
Appeals for Veterans Claims (the "Court").  As such, that 
decision became a final decision. 38 U.S.C.A. § 7103(a) (West 
2002); 38 C.F.R. §§ 20.1100, 20.1104 (2007).  

In January 2005, the appellant essentially requested that her 
claim of entitlement to service connection for PTSD be 
reopened when she submitted three (3) new lay statements 
written by W.T. (the appellant's ex-husband) and S.O. in 
support of that claim.  As a general rule, a claim shall be 
reopened and reviewed if new and material evidence is 
presented or secured with respect to a claim that is final. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. 
§ 3.156(a), new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  

In addition to the three new lay statements referenced above, 
the evidence associated with the claims file since the 
December 2004 Board decision consists of statements from the 
appellant, VA medical records dated from June 2005 to August 
2005, and a May 2005 statement from a VA psychiatrist 
reflecting a diagnosis of PTSD secondary to an alleged 
beating and sexual assault that occurred during the 
appellant's military service.  The RO determined that while 
these records were new, they were not material.  As such, the 
RO did not reopen the appellant's claim. October 2005 rating 
decision.  However, after reviewing the new evidence 
associated with the claims file, the Board disagrees with the 
RO's determination that the lay statements of record are not 
material evidence.  Specifically, the Board finds that these 
three lay statements relate to the main question at issue in 
this case 
- - whether there is competent evidence of record 
corroborating the appellant's allegation that she was 
physically assaulted in service (an unestablished fact 
necessary to substantiate the claim) and that they raise a 
reasonable possibility of substantiating the claim.  As such, 
the Board finds that sufficient evidence has been submitted 
to reopen the appellant's previously denied PTSD claim and 
will perform a de novo merits adjudication of this claim 
based on all the evidence of record. See 38 C.F.R. 
§ 3.156(c); see also Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).   

B.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, a letter dated in August 2005 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to her claim of 
entitlement to service connection for PTSD, the appellant 
cannot be prejudiced by any deficiency, if any, in the notice 
and assistance requirements of the VCAA.  As such, the Board 
will dispense with any further discussion of the VCAA and 
will proceed to the merits of the issue.  

C.  Law and Analysis

In this reopened claim, the central issue before the Board is 
whether there is competent evidence of record corroborating 
the appellant's allegation that she was physically assaulted 
during an attempted sexual assault in service.  As will be 
discussed in more detail below, the first and second elements 
required to establish service connection for PTSD have been 
met in this case as the claims file contains a medical 
diagnosis of PTSD and a link, established by medical 
evidence, between the appellant's PTSD and an alleged 
personal assault in service.  Thus, the resolution of this 
appeal revolves around corroboration of the appellant's 
alleged PTSD stressor event.      

In terms of the appellant's PTSD stressor event, the 
appellant alleges that she was physically assaulted by a man 
she was dating (who was also in the service) in February 
1959. November 2002 BVA hearing transcript, p. 4; January 
2005 and April 2005 statements in support of reopening claim; 
December 2006 BVA hearing transcript.  She indicates that on 
the evening of the attack, she had driven alone to pick up 
her attacker at a train station in Savannah, Georgia as he 
was returning from vacation. September 2001 letter from D. P-
G., M.D.  When she arrived at the train station, the man was 
intoxicated. Id.; November 2002 BVA hearing transcript.  She 
reports that when they returned to her vehicle, he attempted 
to rape her.  When she resisted his sexual advances, the man 
struck her in the face, to include her left and right eyes.  
Reportedly, the attack ceased when the man passed out due to 
his inebriation. Id.  The appellant stated that she covered 
the partially exposed man with her coat, sought assistance to 
take the man to his barracks and then sought medical 
treatment for her injuries. Id.  In doing so, she reports 
that she lied when questioned about the cause of her injuries 
due to fear of retaliation and embarrassment. Id.; January 
2006 statement with VA Form 9; December 2006 BVA hearing 
transcript, p. 9.    

Having carefully considered the appellant's claim in light of 
the entire record and the applicable law, the Board 
concludes, as will be explained below, that the evidence of 
record is in relative equipoise, and that reasonable doubt 
should be resolved in favor of the appellant.  As such, the 
Board finds that the appellant's appeal should be granted.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), (2) a link, 
established by medical evidence, between the appellant's 
current symptoms and an in-service stressor and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).

The appellant does not allege, nor do her service personnel 
records reveal, that she was involved in combat at the time 
of her alleged physical assault.  As such, she is not 
entitled to the relaxed evidentiary standard of proof 
regarding events that occurred during combat pursuant to 38 
U.S.C.A. § 1154(b); and verification of her PTSD stressor is 
required for service connection to be granted in this case. 
See 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91 
(1993); see also Collette v. Brown, 82 F.3d 389 (1996).  
Service department records must support, and not contradict, 
a veteran's testimony regarding non-combat stressors. Doran 
v. Brown, 6 Vet. App. 283 (1994).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors. See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
specified that there are special evidentiary procedures for 
PTSD claims based on personal assault.  These procedures are 
contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 
5.14c (February 20, 1996), and former M21-1, Part III, para. 
7.46(c)(2) (October 11, 1995).  In personal assault cases, 
more particularized requirements are established regarding 
the development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities." VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).  Further, 
with respect to a claim of entitlement to service connection 
for PTSD based on an alleged personal assault, 

38 C.F.R. § 3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in-service personal assault without first advising 
the claimant that evidence from sources other than 
the veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and allowing 
him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental 
health 
professional for an opinion as to whether it 
indicates that a personal assault occurred.

38 C.F.R. § 3.304(f).

With regard to the first and second elements necessary for a 
grant of service connection (medical evidence of PTSD and a 
link, established by medical evidence, between the 
appellant's PTSD and an alleged in-service stressor), the 
Board observes that medical records contained in the claims 
file reflect a diagnosis of  PTSD based upon a military 
sexual trauma and other various stressors. See June 1988 and 
September 1988 examination reports from C.S., Ph.D.; March 
1990, April 1990 and May 1990 letters from M.P., Ph.D. and 
K.B., M.D.; April 1990 and May 1990 VA examination reports; 
April 1993 private medical records from L.W.S., M.D.; July 
1994 private medical records from F.U., M.D.; November 2000 
letter from M.P., Ph.D.; August 2001 letter from D.P-G., 
M.D.; and May 2005 letter from D.P., M.D.; see also records 
from the Social Security Administration ("SSA") (records 
indicate the appellant became disabled for SSA disability 
benefits purposes in March 1991 as a result of affective 
disorders).  Thus, the remaining issue before the Board is 
whether the third element required to be shown to establish 
service connection has been met (i.e., whether there is 
competent evidence of record corroborating the appellant's 
allegation that she was physically assaulted in service). 

In analyzing this issue, the Board observes that a review of 
the appellant's service medical records reveal that they are 
supportive of her claim to the extent that they document the 
appellant's treatment for a right eye injury during the time 
period the appellant alleges being assaulted.  Specifically, 
these records show that the appellant was hospitalized from 
February 10, 1959 to February 27, 1959 with severe pain and 
blurred vision of the right eye as a result of an eye 
infection.  At that time, the appellant reported that she had 
been accidentally struck in the right eye by an elbow while 
driving at about 7:30 in the evening three days prior to 
admission. See chronological record of medical care.  The 
records document that the appellant's right eye abrasion was 
fairly large; lacerations were suspected, but not found.  
There also was slight ecchymosis of the right lower lid and 
some edema.  The appellant was ultimately diagnosed with 
keratitis of the right eye, traumatic, secondarily infected, 
type unknown.  No reference to a personal assault was made in 
the records.  At such, the service medical records are 
unsupportive to the extent that they do not link the 
appellant's right eye injury to her alleged assault.  In 
addition, the records document that the appellant's 
hospitalization resulted from a secondary infection of the 
right eye rather than injuries associated with the alleged 
assault.  Subsequent service medical records reveal that the 
appellant was seen in sick call after an auto accident in May 
1959 and was prescribed Phenobarbital.  Thereafter, she 
separated from service in June 1959.  A clinical evaluation 
of the appellant's psychiatric system was found to be normal 
at that time. See June 1959 report of medical examination.  

In terms of the appellant's service personnel records, the 
Board observes that these records do not appear to assist the 
appellant in corroboration of her claim.   Specifically, the 
appellant has cited to these records in support of her 
assertion that she requested a transfer from her service job 
after the alleged assault so that she would not come into 
contact with her attacker. See February 1989 and May 1998 
statements.  However, no such transfer request is noted in 
her personnel file.  Rather, as discussed in previous Board 
decisions, the only evidence of a request for transfer noted 
in the appellant's service file was in the year before the 
alleged assault when the appellant unsuccessfully sought 
transfer to Hawaii.  While the personnel documents do reflect 
that the appellant underwent a duty transfer in March 1959 
from a Sales Clerk to a Supply Admin Clerk, there is no 
indication that this change of duty occurred as a result of 
an undocumented transfer request or even if such a duty 
change would have removed the appellant from any contact with 
the assaulting officer.  As such, the Board finds the change 
of assignment not to be particularly probative to the outcome 
of this appeal.  

However, in light of the nature of the appellant's alleged 
stressor event, the Board has  considered alternative sources 
of evidence in evaluating the appellant's claim, to include 
the appellant's post-service medical records and lay 
statements of record.  To the extent that the appellant's 
post-service medical records generally reference the 
appellant's treatment for psychiatric problems beginning in 
approximately March 1965, the Board finds them to be 
supportive even though the records specifically relate the 
appellant's problems to stressors associated with post-
service employment strain and domestic problems.  In making 
this determination, the Board acknowledges that these records 
have previously been found to be unsupportive of the 
appellant's claim and in fact contradictory in terms of 
satisfying the first element of the service connection test. 
See December 2004 BVA decision, 
pgs. 27-28.  However, as will be explained in more detail 
below, the Board finds that the information contained in 
these records can reasonably be seen in a different light 
when viewed in conjunction with the new lay statements of 
record provided by the appellant's ex-husband W.T. and her 
former service friend S.O. (formerly S.C.). 

In terms of the undated statement from W.T., the evidence of 
record reveals that the appellant and W.T. knew each other at 
the time of the alleged assault and that W.T. also knew the 
appellant's alleged assailant as they were all on active duty 
in the same location at the time of the incident. December 
2006 BVA hearing transcript, pgs. 4-5.  In fact, the 
appellant and W.T. married in May 1959, three months after 
the alleged assault; and divorced twenty-eight years later 
(i.e., in approximately April 1987). Id., p. 13.  According 
to the appellant, she told W.T. about the February 1959 
physical assault around the time it occurred, but he had 
previously refused to write a statement in support of her 
claim because of their reportedly contentious divorce. June 
1989 hearing transcript, p. 11; December 2006 BVA hearing 
transcript, pgs. 3-4, 6.  Apparently, their relationship 
improved to a certain extent over the last several years such 
that the appellant drafted the undated statement of record in 
which he confirmed that he and the appellant were stationed 
together at Parris Island, South Carolina in February 1959.  
During that he, he reports being made aware by the appellant 
that her boyfriend at that time struck her in the face and 
caused damage to one eye.  He appears to indicate that after 
the assault, the appellant was hospitalized for a period of 
time at the naval hospital.  Due to the length of time since 
the incident, W.T. could not recall any other details. See 
undated letter from W.T.  

In addition to telling her ex-husband about the alleged 
assault, the appellant has testified that she told another 
female service friend, S.O., about the attack the day after 
it occurred. December 2006 BVA hearing transcript, p. 3.  
According to a personnel record contained in the claims file, 
S.O. (formerly S.C.) served on active duty from February 1958 
to April 1959 at the same location as the appellant. See DD 
Form 214.  Prior to the most recent request to reopen her 
PTSD claim, the appellant reported that she was unable to 
obtain a statement from S.O. because she was unable to locate 
her after their separation from service. November 2002 BVA 
hearing transcript, p. 5.  Apparently, the appellant and S.O. 
regained contact in approximately December 2004.  In letters 
dated in December 2004 and January 2005 from S.O. to the 
appellant, S.O. mentioned her recollection of seeing the 
appellant one day in service when her right eye "was 
terribly red and almost swollen shut" and her check was 
"swollen with black and blue places."  She also reported 
that the appellant's face looked "as if someone had used it 
for a punching bag."  S.O.'s letters indicate that the 
appellant had a great deal of difficulty discussing the cause 
of her injuries; but that she eventually told S.O. that she 
had been beaten up by her boyfriend the night before. 
December 2004 letter from S.O. to the appellant.  

In terms of evaluating the statements provided by W.T. and 
S.O., the Board acknowledges that it has some reservations as 
to their credibility.  In this regard, the Board questions 
the delay in W.T.'s submission of his statement and S.O.'s 
recollection regarding the severity of the appellant's facial 
injuries one day following the alleged physical attack.  
Despite these reservations, the Board finds that doubt should 
be resolved in the appellant's favor in regards to this issue 
in light of the fact that the primary question to be answered 
in terms of the purpose of the statements is whether the 
appellant reported an attack to W.T. and S.O. during the 
contemporaneous time period in which the alleged attack 
occurred, not whether the attack resulted in severe versus 
non-severe physical injuries.  A great deal of time has 
passed since the evening of the alleged assault; and it is 
logical that memories could fade or be enhanced during that 
time.  It is also logical that delayed submission of these 
statements could result from lack of contact or strained 
relationships.  In addition, the Board finds that doubt 
should be resolved in favor of the statements' credibility 
due to the fact that when viewing the evidence in the light 
most favorable to the appellant, the statements are not 
necessarily inconsistent with the other evidence of record.  
Specifically, the appellant's service medical records 
document that she was in fact treated for an injury to the 
right eye as a result of being "accidentally" struck by an 
elbow during the time period she reports being assaulted.  
Her personnel records reveal that she underwent a duty 
transfer subsequent to the alleged attack in March 1959; and 
that she married and separated from service three (3) months 
later.  Post-service medical records document that the 
appellant started receiving continuous medical treatment for 
psychiatric problems approximately six (6) years after 
separation from service. See also December 2006 BVA hearing 
transcript, p. 10.  In addition, these records contain 
numerous statements from the appellant's medical providers 
that reflect the examiners' opinions that the appellant 
suffers from PTSD as a result of the alleged personal 
assault. See, e.g., November 2000 letter from M.P., Ph.D. 
(examiner reported his belief that the appellant was probably 
telling the truth about her alleged sexual abuse in service).  

VA recognizes that personal assault cases are different from 
other cases in that they may be devoid of certain types of 
evidence due to the nature of the crime and because victims 
are often fearful or embarrassed and therefore do not report 
the assault.  For this reason, VA established the special 
evidentiary procedures for PTSD claims based on personal 
assault discussed upon, procedures that allow the use of 
alternative sources of evidence to corroborate the alleged 
stressor incident.  Viewing the evidence of record in light 
of VA's special evidentiary procedures, the Board finds that 
doubt should be resolved in the appellant's favor in terms of 
the credibility of W.T. and S.O.'s statements.  After 
considering these statements in conjunction with the other 
evidence of record, the Board finds that the evidence as a 
whole provides a sufficient basis to conclude that the third 
element of the PTSD service connection test has been met.  
Therefore, since all three elements required to establish 
service connection for PTSD have been fulfilled, the appeal 
is hereby granted.  


ORDER

Service connection for post-traumatic stress disorder is 
granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


